Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
La decisión de una mayoría de los integrantes de este Tribunal de darle curso al recurso de apelación radicado en el presente caso — alegadaménte debido a que en el mismo *364se “plantea ... una cuestión constitucional sustancial” (Re-solución, pág. 1)— constituye un ejemplo más de una serie de decisiones jurídicamente cuestionables emitidas en los últimos años por este Foro que lamentablemente han tenido el efecto de socavar la confianza que la ciudadanía necesa-riamente ha de tener en el más Alto Foro apelativo del País.
En el presente caso, desafortunadamente, el daño es aún mayor. La decisión emitida no sólo tiene el efecto de erosionar, aún más, esa confianza sino que se pone en grave riesgo, durante el tiempo que le tome a este Tribunal resolver el recurso, el buen funcionamiento, y estabilidad, de la única institución pública universitaria de nuestro País; ello con el consabido perjuicio a nuestra juventud.(1)
El recurso radicado es obviamente inmeritorio. Resulta palpablemente claro que una “criatura” del Estado, como lo es el Consejo Superior de Enseñanza (en adelante C.E.S.), no tiene “legitimación activa”, como institución, para im-pugnar la validez constitucional, frente al Estado “su crea-dor”, de las Leyes Núm. 12 de 7 de junio de 1993 (18 L.RR.A. sec. 621c) y la Núm. 16 de 16 de junio del mismo año (18 L.P.R.A. see. 602). La jurisprudencia federal y es-tatal citada por el C.E.S., en apoyo de su contención de que sí posee legitimación activa, es completamente distinguible e inaplicable.
Por otro lado, y ya específicamente en cuanto a los inte-grantes del referido Consejo en su capacidad individual, resulta igualmente obvio que, a pesar de que éstos podrían tener legitimación activa para radicar el pleito, los dere-chos constitucionales de los referidos funcionarios no son afectados en forma alguna por la legislación en controversia. Dicha legislación lo que, meramente, hace es *365transferir una (1) de las dos (2) funciones que hasta ahora había venido desempeñando el C.E.S. a la nueva Junta de Síndicos de la Universidad; acción por la que habían ve-nido clamando muchos educadores en Puerto Rico. El he-cho de que los miembros del C.E.S. prefieran desempeñar la función que fuera transferida a la nueva Junta río hace que la legislación sea inconstitucional. Ello es una determi-nación de política pública, la que tiene derecho a hacer la Asamblea Legislativa de Puerto Rico, que está fuera del ámbito de la revisión judicial. Nuevamente, la jurispru-dencia que citan los apelantes en apoyo de su posición, es claramente distinguible e inaplicable.
Por último —y aun asumiendo a los fines de la argu-mentación que los apelantes, en su capacidad individual, efectivamente tienen “legitimación activa” para radicar el presente pleito— tenemos que un examen objetivo y desapa-sionado de las leyes en controversia revela que las mismas, de su faz, no afectan en forma alguna ni la libertad de cátedra, ni el derecho a la libre expresión, ni ningún otro derecho constitucional', que nuestra Constitución le pueda garantizar a los miembros de la comunidad universitaria. Por otro lado, la prueba señalada en la demanda radicada por la representación legal de los apelantes —con la que, alegadamente, éstos pueden demostrar que la aprobación de las mencionadas leyes obedeció, de manera principal, a motivaciones políticas partidistas— es palpablemente insu-ficiente en derecho, aun cuando, como hizo el foro de ins-tancia, se admitiera su certeza. Dicha prueba, únicamente, puede ser considerada suficiente en derecho para demos-trar ese hecho por una mente interesada o prejuiciada.
En resumen, nos enfrentamos ante una actuación legis-lativa legítima que es completamente constitucional y de sencilla interpretación, entendimiento y comprensión; lo cual hace que sea verdaderamente difícil de entender la acción tomada en el día de hoy por una mayoría de los integrantes del Tribunal. La determinación del Tribunal de *366darle curso a una apelación claramente inmeritoria tendrá la lamentable consecuencia de —no importa cuál sea la decisión que finalmente emita el Tribunal en relación con la misma— causar una grave incertidumbre e inestabilidad en la Universidad de Puerto Rico; pudiendo tener la misma el efecto, inclusive, de cohibir a los miembros de la nueva Junta de Síndicos de ejercer las prerrogativas que válida-mente le concede la nueva legislación, retardando ello el desarrollo institucional de la Universidad.
En su momento oportuno, ampliaremos y justificaremos plenamente las breves expresiones que hemos hecho en el día de hoy. Por lo pronto, y como hemos expresado en oca-siones anteriores: la verdad puede ser dulce o amarga —inclusive severa — pero nunca es ofensiva ni injusta. En fin, la determinación sobre la legitimidad y corrección de las dis-tintas posiciones asumidas por los integrantes del Tribunal en el presente caso la dejamos al juicio de la historia y a la inteligencia y sagacidad de nuestros conciudadanos.

(1) Aún más sorprendente resulta ser la posición asumida por tres (3) de los integrantes de este Tribunal a los efectos de que concederían la moción en auxilio de jurisdicción que radicaron los apelantes en el presente caso; esto es, que dejarían en suspenso la implantación de la legislación en controversia, devolviéndole el control y la dirección de la Universidad de Puerto Rico al Consejo de Educación Superior.
Afortunadamente, para Puerto Rico y nuestro ordenamiento jurídico, dicha po-sición no prevaleció.